Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.

Vv. GRAND JURY ORIGINAL
ELIAS ELDABBAGH, VIOLATIONS:

Defendant. 18 U.S.C. § 1343 (Wire Fraud)

18 U.S.C. § 1957 (Monetary
Transaction of Criminally Derived

Property)

18 U.S.C. § 1028A(a)(1) (Aggravated
Identity Theft)

18 U.S.C. § 2232(a) (Destruction or
Removal of Property to Prevent
Seizure)
18 U.S.C. §§ 981(a)(1)(C), 982(a)(1),
21 U.S.C. § 853(p), 28 U.S.C. § 2461(c)
(Criminal Forfeiture)
INDICTMENT
The Grand Jury charges that:
Introduction
At all times relevant to this Indictment:
Entities

1, Alias Systems, LLC, was a Virginia Limited Liability Company formed by

ELDABBAGH in Virginia on August 31, 2018 and controlled by ELDABBAGH.
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 2 of 22

2. COMPANY 1 was a business consulting company based in Washington, D.C.

COMPANY 1 had no affiliation with Alias Systems, LLC.
Persons

3. Defendant ELIAS ELDABBAGH (“ELDABBAGH”) was a resident of Arlington
Virginia and Washington, DC.

4, C.S. was a resident of the Reno, Nevada area and Fair Oaks, California area. C.S.
was never employed by or affiliated with Alias Systems, LLC.

5. R.S. was the Chairman of the Board and Co-Founder of COMPANY 1. R.S. was
never employed by or affiliated with Alias Systems, LLC.

6. D.M. was the President of COMPANY 1. D.M. was never employed by or affiliated
with Alias Systems, LLC.

i. C.C. was a Partner of COMPANY 1. C.C. was never employed by or affiliated with
Alias Systems, LLC.

Bank Accounts

8. US Bank Account #9292 was held in the name of Alias Systems, LLC, and
ELDABBAGH.

9, E*Trade Accounts #1226, #6025, #1941, #1960, #7562, #2256, and #1952 were
financial accounts held in the name of ELIAS ELDABBAGH.

10. | Morgan Stanley Account #0816 and #0817 were financial accounts held in the
name of ELIAS ELDABBAGH.

11. | Webull Financial #8010 was a financial account held in the name of ELIAS

ELDABBAGH.
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 3 of 22

12. Robinhood #0177 was an investment account held in the name of ELIAS
ELDABBAGH.

13. Citibank #7483 was a financial account held in the name of ELIAS
ELDABBAGH.

14. Tastyworks #2616 was a financial account held in the name of ELIAS
ELDABBAGH.

The Small Business Administration

15. The United States Small Business Administration (“SBA”) was an executive
branch agency of the United States government that provided support to entrepreneurs and small
businesses. The mission of the SBA was to maintain and strengthen the nation’s economy by
enabling the establishment and viability of small businesses and by assisting in the economic
recovery of communities after disasters.

The Paycheck Protection Program

16. | The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a federal
law enacted in or around March 2020 and designed to provide emergency financial assistance to
the millions of Americans suffering the economic effects caused by the COVID-19 pandemic.
One source of relief provided by the CARES Act was the authorization of billions in forgivable
loans to small businesses for job retention and certain other expenses, through a program referred
to as the PPP.

17. To obtain a PPP loan, a qualifying business must have submitted a PPP loan
application, which was signed by an authorized representative of the business. The applicant of

a PPP loan was required to acknowledge the program rules and make certain affirmative
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 4 of 22

certifications in order to be eligible to obtain the PPP loan. In the PPP loan application, the
applicant must state, among other things, its: (a) average monthly payroll expenses and (b) number
of employees. These figures were used to calculate the amount of money the small business was
eligible to receive under the PPP. In addition, businesses applying for a PPP loan must have
provided documentation showing their payroll expenses. To qualify for eligibility, businesses
that applied for a PPP loan needed to be in operation as of February 15, 2020.

18. A PPP loan application must have been processed by a participating financial
institution (the lender). If a PPP loan application was approved, the participating financial
institution funded the PPP loan using its own monies, which were 100% guaranteed by the Small
Business Administration (“SBA”). Data from the application, including information about the
borrower, the total amount of the loan, and the listed number of employees, was transmitted by the
lender to the SBA in the course of processing the loan.

19. PPP loan proceeds must have been used by the business for certain permissible
expenses—payroll costs, interest on mortgages, rent, and utilities. The PPP allowed the interest
and principal on the PPP loan to be entirely forgiven if the business spent the loan proceeds on
these expense items within a designated period of time and used a certain percentage of the PPP
loan proceeds on payroll expenses.

20. In or around December 27, 2020, the Economic Aid to Hard-Hit Small Business,
Nonprofits and Venues Act provided additional funding for the PPP and extended the application
deadline to March 31, 2021. The act enabled borrowers to take a second draw PPP loan under the
same general terms as their first PPP loan up to a maximum loan amount of $2 million. The act

reopened the program to borrowers who did not previously receive a first draw PPP loan. To be
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 5 of 22

eligible for a second draw, borrowers had to employ no more than 300 employees, demonstrate a
25% reduction in gross receipts during a calendar quarter in 2020, and have expended the full
amount of their initial PPP loan. Allowable expenses were expanded to include worker protection
costs related to COVID-19, uninsured property damage costs caused by looting or vandalism
during 2020, and certain supplier costs and expenses for operations. The expansion applied
retroactively to first draw PPP loans that had not been forgiven by the SBA.

The Economic Injury Disaster Loan Program

21. An Economic Injury Disaster Loan (“EIDL”) was an SBA-administered loan
designed to provide assistance to small businesses that suffer substantial economic injury as a
result of a declared disaster. An EIDL helped businesses meet necessary financial obligations that
could have been met had the disaster not occurred. It provided relief from economic injury that the
disaster caused and permitted businesses to maintain a reasonable working capital position during
the period that the disaster affected.

22. Additionally, the SBA offered an EIDL advance that was designed to provide
emergency economic relief to businesses that were experiencing a temporary loss of revenue. The
advances did not have to be repaid, and small businesses could receive an advance even if they
were not approved for an EIDL loan. The maximum advance amount was $10,000. The amount of
the loan offered as well as the advance amount were determined by the SBA based on the
information provided on the loan application.

23.  EIDL funds were issued directly from the United States Treasury and applicants
applied through the SBA via an online portal. The EIDL application process collected information

concerning the business and the business owner, including information as to the gross revenues
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 6 of 22

for the 12 months prior to the disaster; the cost of goods sold; and information as to any criminal
history of the business owner. Applicants electronically certified that the information provided was
accurate and they were warned that any false statement or misrepresentation to the SBA or any
misapplication of loan proceeds may result in sanctions, including criminal penalties.

24, In March 2020, due to the COVID-19 pandemic, the SBA issued an EIDL
declaration. The declaration made EIDL loans available nationwide to small businesses to help
alleviate economic injury that COVID-19 caused. EIDL loans were usually limited to a maximum
amount of $2 million. However, during the COVID-19 pandemic, EIDL loans were limited for a
period of time to $150,000.

COUNTS ONE THROUGH FIVE
(Wire Fraud)

25. Paragraphs 1 through 24 are hereby realleged as if fully set forth herein.
The Scheme to Defraud

26. Between at least July 2020 and July 2021, in the District of Columbia and
elsewhere, ELDABBAGH knowingly devised, intended to devise, and participated in a scheme
and artifice to obtain money and property, in connection with applications for PPP and EIDL funds,
by means of materially false and fraudulent pretenses, representations, and promises, with the
intent to defraud and with knowledge of the scheme’s fraudulent nature (“the Wire Fraud Scheme”
and/or the “scheme to defraud”).

Goal of the Scheme to Defraud
27. It was the goal of the scheme to defraud that ELDABBAGH would file materially

false applications and requests for PPP and EIDL funds, which he was not entitled to receive,
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 7 of 22

totaling over $17,000,000, and to spend the fraudulently obtained money for his own benefit and
enjoyment.
Manner and Means of the Scheme to Defraud

28. It was part of the scheme to defraud that:

29. | ELDABBAGH filed false and fraudulent applications for PPP loans and EIDL
funds in the name of Alias Systems, LLC, using the stolen identities of C.S., R.S., C.C., and D.M.,
who had no knowledge of the applications and did not authorize the use of their identifying
information in support of the applications. In total, ELDABBAGH submitted fraudulent
applications seeking more than $17,000,000 in PPP and EIDL funds, which he was not entitled to
receive. In support of some of these fraudulent applications, ELDABBAGH submitted tax returns
and payroll records that were stolen from COMPANY 1 and fraudulently altered to appear to be
tax returns and payroll records of Alias Systems, LLC.

Alias Systems, LLC’s EIDL Applications

30. On or about July 29, 2020, ELDABBAGH submitted and caused to be submitted
an application on behalf of Alias Systems, LLC and in the name of C.S. requesting $150,000 in
EIDL funds. That application falsely and fraudulently claimed Alias Systems, LLC had 10
employees, earned gross revenues of $8,000,000.00 and incurred Costs of Goods Sold of
$2,400,000.00. On August 10, 2020, ELDABBAGH caused the application to be signed in the
name of C.S.

31. On or about August 12, 2020, based on ELDABBAGH’s fraudulent submission,

the SBA approved the application and deposited $149,900 into US Bank account #9292.
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 8 of 22

32. On or about May 7, 2021, ELDABBAGH submitted and caused to be submitted
an application to be made on behalf of Alias Systems, LLC to increase the EIDL funds by $350,000
for a total of $500,000.

Alias Systems, LLC’s PPP Applications to Cross River Bank

33. On or about July 4, 2020, ELDABBAGH submitted and caused to be submitted a
fraudulent PPP loan application to Cross River Bank to obtain a $823,958 PPP loan in the name
of Alias Systems, LLC and ELIAS ELDABBAGH. In that application, ELDABBAGH claimed
to be the 100% owner of Alias Systems, LLC.

34, On or about July 27, 2020, ELDABBAGH submitted and caused to be submitted
false and fraudulent documents, including a fraudulent Form 940 and a fraudulent PPP loan
application to Cross River Bank, which falsely stated the Alias Systems, LLC had 10 employees
and an average monthly payroll of $382,917, in order to obtain a $957,292 PPP loan in the name
of Alias Systems, LLC and C.S.

35, On or about January 24, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents, including a false and fraudulent Form 1120S purporting
to be the 2019 Form 1120S of Alias Systems, LLC, a false and fraudulent 2019 Form 941 in the
name of Alias Systems, LLC, and a fraudulent PPP loan application to Cross River Bank, which
falsely stated that Alias Systems LLC had 49 employees and an average monthly payroll of $413,

583, in order to obtain a $1,033,956 PPP loan in the name of Alias Systems, LLC and C.S.
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 9 of 22

Alias Systems, LLC’s PPP Application to Sandy Spring Bank

36. On or about August 3, 2020, ELDABBAGH submitted and caused to be submitted
false and fraudulent documents, including an SBA Form 2483 PPP Loan Application, to Sandy
Spring Bank to obtain a $1,241,632 PPP loan in the name of Alias Systems, LLC and C:S.

Alias Systems, LLC’s PPP Application to Lendio

37, On or about January 27, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents, including an SBA Form 2483 PPP Loan Application,
to Lendio to obtain a $1,170,000 PPP loan in the name of Alias Systems, LLC and C.S.

38. | ELDABBAGH caused to be submitted supporting documentation including a false
and fraudulent Form 1120S purporting to be the 2019 Form 1120S of Alias Systems, LLC and a
false and fraudulent 2019 Form 941 in the name of Alias Systems, LLC.

Alias Systems, LLC’s PPP Application to Harvest Small Business Finance, LLC

39, On or about January 28, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents, including an SBA Form 2483 PPP Loan Application,
to Harvest Small Business Finance, LLC to obtain a $1,170,000 PPP loan in the name of Alias
Systems, LLC and C.S.

40. ELDABBAGH caused to be submitted supporting documentation including a false
and fraudulent 2019 Form 941 in the name of Alias Systems, LLC and a false and fraudulent
summary of payroll that contained the names of R.S., C.C., and D.M., who are actual persons and

who did not work at Alias Systems, LLC.
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 10 of 22

Alias Systems, LLC’s PPP Application to Newtek Small Business Finance

41. On or about February 5, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents, including an SBA Form 2483 PPP Loan Application,
to Newtek Small Business Finance to obtain a $1,120,000 PPP loan in the name of Alias Systems,
LLC and C.S.

42. _ELDABBAGH submitted and caused to be submitted supporting documentation
including a false and fraudulent Form 1120S purporting to be the 2019 Form 1120S of Alias
Systems, LLC, a false and fraudulent 2019 Form 941 in the name of Alias Systems, LLC, and a
false and fraudulent summary of payroll that contained the names of R.S., C.C., and D.M., who
are actual persons and who did not work at Alias Systems, LLC.

43. On or about February 18, 2021, based on ELDABBAGH’s fraudulent submission,
Newtek Small Business Finance approved the application and deposited $1,120,000 into US Bank
account #9292.

Alias Systems, LLC’s PPP Application to Zions Bank

44, On or about February 8, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents including an SBA Form 2483 PPP Loan Application to
Zions Bank to obtain a $1,710,425 PPP loan in the name of Alias Systems, LLC and C.S.

45, |ELDABBAGH submitted and caused to be submitted supporting documentation
including a false and fraudulent Form 1120S purporting to be the 2019 Form 1120S of Alias
Systems, LLC, a false and fraudulent 2019 Form 941 in the name of Alias Systems, LLC, and a
false and fraudulent summary of payroll that contained the names of R.S., C.C., and D.M., who

are actual persons who did not work at Alias Systems, LLC.

10
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 11 of 22

Alias Systems, LLC’s PPP Applications to ReadyCap Lending

46. On or about February 26, 2021, ELDABBAGH submitted and caused to be
submitted false and fraudulent documents, including an SBA Form 2483 PPP Loan Application,
to ReadyCap Lending to obtain a $1,115,000 PPP loan in the name of Alias Systems, LLC and
CS.

47. _ELDABBAGH caused to be submitted supporting documentation including a false
and fraudulent Form 1120S purporting to be the 2019 Form 1120S of Alias Systems, LLC and a
false and fraudulent 2019 Form 941 in the name of Alias Systems, LLC.

48. Onor about March 1, 2021, ELDABBAGH submitted a second draw application
to ReadyCap Lending for an additional $1,620,000 in PPP funds.

49, On or about March 3, 2021, based on ELDABBAGH?’s false and fraudulent
submission, ReadyCap Lending deposited $1,115,000 into US Bank #9292.

Alias Systems, LLC’s PPP Application to TD Bank

50. On or about March 13, 2021, ELDABBAGH submitted and caused to be submitted
false and fraudulent documents to TD Bank, including a fraudulent PPP Borrower Application
Form, to obtain a $1,620,000 PPP loan in the name of Alias Systems, LLC and C.S.

51. ELDABBAGH caused to be submitted supporting documentation including a false
and fraudulent 2019 Form 941 in the name of Alias Systems, LLC and a false and fraudulent
summary of payroll that contained the names of R.S., C.C., and D.M., who are actual persons and

who did not work at Alias Systems, LLC.

11
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 12 of 22

Alias Systems, LLC’s PPP Applications to Itria Ventures

52. On or about March 31, 2021, ELDABBAGH submitted and caused to be submitted
false and fraudulent documents, including an SBA Form 2483 PPP Loan Application, to Itria
Ventures d/b/a Biz2Credit in order to obtain a $1,854,165 PPP loan from Itria Ventures in the
name of Alias Systems, LLC and CS.

53. | ELDABBAGH caused to be submitted supporting documentation including a false
and fraudulent Form 1120S purporting to be the 2019 Form 1120S of Alias Systems, LLC and a
false and fraudulent 2019 Form 941 in the name of Alias Systems, LLC.

54. On or about May 17, 2021, ELDABBAGH submitted and caused to be submitted
a second application to Itria Ventures requesting an additional $1,437,499 in PPP funds in the

name of Alias Systems, LLC and CS.

The Charges
55, On or about the dates set forth below, in the District of Columbia and elsewhere,
the defendant,
ELIAS ELDABBAGH,

for the purpose of executing and attempting to execute the scheme to defraud, transmitted and
caused to be transmitted by means of wire communication in interstate commerce, the following

writings, signs, signals, pictures, and sounds:

12
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 13 of 22

 

Count

Date

Description

 

January 27, 2021

An interstate wire signal originating from the District of
Columbia to Lendio constituting a false and fraudulent
PPP loan application in the name of Alias Systems, LLC
for $1,170,000.

 

January 28, 2021

An interstate wire signal originating from the District of
Columbia to Harvest Small Business Finance, LLC
constituting a false and fraudulent PPP loan application
in the name of Alias Systems, LLC for $1,170,000.

 

February 5, 2021

An interstate wire signal originating from the District of
Columbia to Newtek Small Business Finance
constituting a false and fraudulent PPP loan application
in the name of Alias Systems, LLC for $1,120,000.

 

February 8, 2021

An interstate wire signal originating from the District of
Columbia to Zions Bank constituting a false and
fraudulent PPP loan application in the name of Alias
Systems, LLC for $1,710,425.

 

 

 

February 12, 2021

 

An interstate wire signal originating from the District of
Columbia to ReadyCap Lending constituting a false and
fraudulent PPP loan application in the name of Alias
Systems, LLC for $1,115,000.

 

(Wire Fraud, in violation of Title 18,

United States Code, § 1343)

13

 
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 14 of 22

COUNTS SIX THROUGH NINETEEN
(Monetary Transaction of Criminally Derived Property)

56. Paragraphs | through 54 are hereby realleged as if fully set forth herein.
57. On or about the dates listed below, in the District of Columbia, the defendant,
ELIAS ELDABBAGH,
did knowingly engage and attempt to engage in the following monetary transactions by, through,
and to a financial institution, affecting interstate commerce, in criminally derived property of a
value greater than $10,000, such property having been derived from a specified unlawful activity,
that is, the proceeds of the Wire Fraud Scheme, in violation of Title 18, United States Code, Section

1343, each such monetary transaction constituting a separate count of this Indictment:

14
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 15 of 22

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Monetary Transaction

6 August 12, 2020 ee 00 wire transfer fyom US Bank account #9292 to
7 August 24, 2020 B08, teas check from US Bank account #9292 to Tesla
8 February 19, 2021 ee wire rn US Bank account #9292 to
+ | sammy ase |e ig oensomina
10 March 1, 2021 ee wae veeeniaa US Bank account #9292 to
11 March 2, 2021 ae ae aaoriad US Bank account #9292 to
12 March 4, 2021 organ § wine canoe Bank account #9292 to
13 March 4, 2021 soo wire ear US Bank account #9292 to
14 March 4, 2021 Bono wire a US Bank account #9292 to
15 March 4, 2021 $100,000 wire transfer from US Bank account #9292 to

 

 

E*Trade account #1952

 

15

 
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 16 of 22

 

 

 

 

16 March 8, 2021 7 Tak a US Bank account #9292 to

| sass | gaunt tons atone
18 March 16, 2021 a a oa E*Trade account #1226 to

19 April 5, 2021 tien — ae om US Bank account #4531 to

 

 

 

 

 

(Monetary Transaction of Criminally Derived Property,
in violation of Title 18, United States Code, § 1957)

COUNTS TWENTY THROUGH THIRTY-THREE
(Aggravated Identity Theft)
58. Paragraphs | through 54 are hereby realleged as if fully set forth herein.
59. On or about the dates listed below, in the District of Columbia, the defendant,
ELIAS ELDABBAGH,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of
another person during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c),
to wit, 18 U.S.C. § 1343, knowing that the means of identification belonged to another actual

person, each such transfer, possession, and use being a separate count of this Indictment:

 

 

 

Count Date Means of Identification Rela tear araud
Count
20 January 27, 2021 Name of C.S. 1
21 January 28, 2021 Name of CS. 2

 

 

 

 

 

 

16
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 17 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 January 28, 2021 Name of C.C. 2
23 January 28, 2021 Name of D.M. 2
24 January 28, 2021 Name of B.S. 2
25 February 5, 2021 Name of C.S. 3
26 February 5, 2021 Name of C.C. 3
27 February 5, 2021 Name of D.M. 3
28 February 5, 2021 Name of R.S. 3
29 February 8, 2021 Name of CS. 4
30 February 8, 2021 Name of C.C. 4
31 February 8, 2021 Name of D.M. 4
32 February 8, 2021 Name of RS. 4
33 February 12, 2021 Name of C.S. 5

 

 

(Aggravated Identity Theft,
in violation of Title 18, United States Code, § 1028A(a)(1))

COUNT THIRTY-FOUR
(Destruction or Removal of Property to Prevent Seizure)

60. Paragraphs 1 through 54 are hereby realleged as if fully set forth herein.

61. | Onor about May 25, 2021 and shortly thereafter, Special Agents of IRS Criminal
Investigation executed a search warrant at ELDABBAGH’s residence and executed several
seizure warrants on, among other things, ELDABBAGH’s bank accounts and investment
accounts, including his E*Trade and Webull accounts. At or about that time, the Special Agents
provided ELDABBAGH a copy of those seizure warrants.

62. Thereafter, among other things, ELDABBAGH contacted E*Trade dozens of
times in an attempt to transfer funds and to add a purported second owner to the E*Trade accounts,

all in order to transfer the funds seized by the special agents. ELDABBAGH further initiated and

17
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 18 of 22

caused a transfer on or about May 27, 2021 of securities from the seized Webull account to a
financial account that was not seized by the Special Agents.

63. | From in or about May 2021 through in or about July 2021, including on or about
May 27, 2021, in the District of Columbia, the defendant,

ELIAS ELDABBAGH,

after the seizure of funds, equities, and financial instruments from accounts in the name of
ELDABBAGH by Special Agents of IRS Criminal Investigation, who were authorized to make
such seizures pursuant to seizure warrants issued by a Magistrate Judge in the District of Columbia,
did knowingly attempt to transfer and obtain such seized funds, equities and financial instruments
for the purpose of preventing and impairing the Government’s lawful authority to continue holding

said property under its lawful custody and control, in violation of Title 18, United States Code,

 

Section 2232(a).
(Destruction or Removal of Property to Prevent Seizure,
in violation of Title 18, United States Code, § 2232(a))
FORFEITURE ALLEGATION
1. Upon conviction of any of the offenses listed in Counts One through Five of this

Indictment, the defendant shall forfeit to the United States any property, real or personal, which
constitutes or is derived from proceeds traceable to these offenses, pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
2. The United States will also seek the forfeiture of the following specific property:
a. Tesla Model 3 with VIN 5YJ3ELECXLF721164
b. All monies and other things of value in:

i. US Bank Account #9292 in the name of Alias Systems, LLC and

18
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 19 of 22

ii.

lii.

iv.

Vi.

vii.

Vili.

ix.

Xi.

xii.

Xlil.

Xiv.

XV,

XVi.

XVii.

XVili.

xix.

XX.

ELIAS ELDABBAGH

US Bank Account #4531 in the name of ELIAS ELDABBAGH
US Bank Account #7643 in the name of ELIAS ELDABBAGH
Robinhood Account #0177 in the name of ELIAS ELDABBAGH
E*Trade Account #1226 in the name of ELIAS ELDABBAGH
E*Trade Account #6025 in the name of ELIAS ELDABBAGH
E*Trade Account #1941 in the name of ELIAS ELDABBAGH
E*Trade Account #1960 in the name of ELIAS ELDABBAGH
E*Trade Account #7562 in the name of ELIAS ELDABBAGH
E*Trade Account #2256 in the name of ELIAS ELDABBAGH
E*Trade Account #1952 in the name of ELIAS ELDABBAGH
CitiBank Account #7483 in the name of ELIAS ELDABBAGH
Webull Financial Account #8010 in the name of ELIAS
ELDABBAGH

Morgan Stanley Account #0816 in the name of ELIAS ELDABBAGH
Morgan Stanley Account #0817 in the name of ELIAS ELDABBAGH
SoFi Account #2822 in the name of ELIAS ELDABBAGH

SoFi Account #5TC47815 held in the name of ELIAS ELDABBAGH
PrimeTrust LLC account #4889 in the name of ELIAS ELDABBAGH
BAM Trading Services Inc. d/b/a Binance.US account #35 145380 in the
name of ELIAS ELDABBAGH

Tastyworks #2616 in the name of ELIAS ELDABBAGH.

19
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 20 of 22

c. A MONEY JUDGMENT against the defendant equal to the value of any
property, real or personal, constituting or derived from proceeds traceable to the
Wire Fraud Scheme to defraud not available for forfeiture as a result of any act
or omission of the defendant for one or more of the reasons listed in 21 U.S.C.
§ 835(p)

3. Upon conviction of any of the offenses alleged in Counts Six through Nineteen of
this Indictment, the defendant shall forfeit to the United States any property, real or personal,
involved in these offenses or any property traceable to such property, pursuant to Title 18, United
States Code, Section 982(a)(1).

4. The United States will also seek the forfeiture of the following specific property:

a. Tesla Model 3 with VIN 5YJ3ELECXLF721164

b. All monies and other things of value in:

i. US Bank Account #9292 in the name of Alias Systems, LLC and
ELIAS ELDABBAGH
ii. Robinhood Account #0177 in the name of ELIAS ELDABBAGH
iii. E*Trade Account #1226 in the name of ELIAS ELDABBAGH
iv. E*Trade Account #6025 in the name of ELIAS ELDABBAGH
v. E*Trade Account #1941 in the name of ELIAS ELDABBAGH
vi. E*Trade Account #1960 in the name of ELIAS ELDABBAGH
vii. E*Trade Account #7562 in the name of ELIAS ELDABBAGH
viii. E*Trade Account #2256 in the name of ELIAS ELDABBAGH

ix. E*Trade Account #1952 in the name of ELIAS ELDABBAGH

20
Case 1:21-cr-00523-TNM Document 1 Filed 08/17/21 Page 21 of 22

Xi.

Xi.

xili.

XIV.

CitiBank Account #7483 in the name of ELIAS ELDABBAGH
Webull Financial Account #8010 in the name of ELIAS
ELDABBAGH

Morgan Stanley Account #0816 in the name of ELIAS ELDABBAGH
Morgan Stanley Account #0817 in the name of ELIAS ELDABBAGH
Tastyworks #2616 was a financial account held in the name of ELIAS

ELDABBAGH.

c. A MONEY JUDGMENT against the defendant equal to the value of all

property involved in the money laundering and not available for forfeiture for

one or more of the reasons listed in 21 U.S.C. § 853(p) as a result of any act or

omission of the defendant.

21
Case 1:21-cr-00523-TNM Document1 Filed 08/17/21 Page 22 of 22

SUBSTITUTE ASSETS
5. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without
difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p).
(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 18,

United States Code, Section 982(a)(1), Title 28, United Sates Code, Section 2461(c),
and Title 21, United States Code, Section 853(p)).

A TRUE BILL:

FOREPERSON

Attorne\-4f the United States in
and for the District of Columbia

22
